Citation Nr: 0419999	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-32 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as a back injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The veteran, who had active service from July 1953 
to May 1955, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All available information and evidence sufficient for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's degenerative disc disease of the lumbar 
spine was not manifested during service or one year 
thereafter and has not been shown to be causally or 
etiologically related to service.  


CONCLUSION OF LAW

The veteran's degenerative disc disease of the lumbar spine 
was not incurred in or aggravated by active military service, 
nor may it be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).   As 
part of the notice, VA is to specifically inform the claimant 
of the division of responsibilities between the veteran and 
VA for obtaining the evidence.  The United States Court of 
Appeals has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The VCAA also requires the VA to 
assist the claimant in obtaining that evidence but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

The Board also observes that a recent case of the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOD).  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II).  

With respect to VA's duty to notify, in September 2002, after 
receipt of the veteran's initial claim for service connection 
for a back injury and prior to the initial adjudication of 
that issue in July 2003, the RO sent a letter to the veteran 
specifically informing him of his rights and obligations 
under the VCAA.  In accordance with the requirements of the 
VCAA, the letter informed the veteran of what evidence and 
information VA was responsible for developing and obtaining.  
The letter also explained that VA would make reasonable 
efforts to help him obtain evidence relevant to his claim and 
what information or evidence was needed from him.  The 
veteran was also informed of what he could do to help with 
his claim.  The RO specifically advised the veteran that, in 
order to substantiate his claim, VA needed a medical 
diagnosis of a current disability, evidence of incurrence or 
aggravation in service, and medical evidence showing a 
relationship between the in-service injury or disease and the 
current disability.

Additionally, the July 2003 rating decision as well as the 
October 2003 Statement of the Case have notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reasons why his claim was denied.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  

With respect to VA's duty to assist, the veteran indicated in 
a September 2002 statement that he had only received 
treatment at the VA Medical Centers in Asheville, North 
Carolina and Columbia, South Carolina and that there were no 
other treatment records available.  These VA outpatient 
records have been obtained and associated with the claims 
file.  However, the Board acknowledges that an attempt to 
obtain the veteran's service medical records was 
unsuccessful.  These records are presumed destroyed by the 
fire at the National Personnel Records Center in St. Louis, 
Missouri in 1973.  Even prior to the enactment of the 
Veterans Claims Assistance Act of 2000, the United States 
Court of Appeals for Veterans Claims (Court) had held that in 
cases where the veteran's service medical records were 
unavailable, through no fault of the veteran, there was a 
"heightened duty" to assist the veteran in the development of 
the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 
45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).   This heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  Therefore, the RO sent a letter to the veteran 
in December 2002 informing him that his military records may 
have been destroyed in the 1973 fire.  The letter also 
requested that he complete a NA Form 13055, Request for 
Information to Reconstruct Medical Data.  The veteran 
completed and returned the enclosed form indicating that he 
had been treated for his lower back in February 1954 while 
assigned to the 25th Signal Corps of the 25th Division in 
Korea.  However, a search of morning and sick reports of the 
25th Signal Corps from February 1954 to April 1954 was 
negative for records pertaining to a back injury.  A search 
for Surgeon General Office (SGO) records was also 
unsuccessful.  Accordingly, the Board finds that the VA has 
done everything reasonably possible to assist the veteran in 
reconstructing his service medical records.

The Board also observes the veteran's contention that he had 
provided the names of two individuals who had witnessed his 
back injury in service.  However, the Board notes that the 
veteran only identified one witness in his September 2002 
claim.  The RO was unable to locate the current location of 
that witness, as the veteran had only provided his last name 
and rank.  The veteran did not provide any additional 
information in subsequent submissions, nor did he identify a 
second witness.   

Additionally, the Board acknowledges that the veteran has not 
been afforded a VA examination in connection with his claim 
for service connection for degenerative disc disease.  
However, the Board observes that a current VA examination is 
unnecessary in this case.  Under the VCAA, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).  In this case, 
the Board finds that a VA examination is unnecessary to 
decide the claim because any current medical opinion would be 
based upon the unsubstantiated history provided by the 
veteran decades following his separation from service.  As 
will be explained below, the veteran has not been shown to 
have a back injury in service.  The only evidence showing a 
current back disability from service are the veteran's 
statements which, as a lay person without medical expertise, 
are not competent to establish a link to service.  The 
veteran did not seek treatment until more than four decades 
after service.  The record contains no probative evidence 
that demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
disability could be related, the Board finds that a current 
VA examination is not necessary to decide the claim.

The veteran and his representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review.  The veteran was advised of the 
evidence obtained and that a search for his service medical 
records was unsuccessful.  Based on the foregoing, the Board 
finds that all available evidence sufficient for an equitable 
disposition of the veteran's appeal has been obtained and 
that the claim is ready for appellate review.  

Background and Evidence

Service records show that the veteran had active military 
service from July 1953 to May 1955.

VA outpatient records dated from October 1997 to October 2001 
document the veteran's treatment for various disorders, 
including those pertaining to his back.  In September 1999, 
the veteran complained of chronic low back pain with numbness 
down his left leg to the knee.  He continued to complain of 
constant low back pain, which radiated into his lower 
extremities, in December 1999.  The treating physician noted 
that the pain may have been due to possible arthritic or 
degenerative joint pain due to his back.  It was also noted 
that he had a history of generalized arthralgia in the neck, 
back, and left leg and that he had occasional tingling in the 
joints.  An x-ray revealed multilevel degenerative disc 
disease, compression deformities of L2, L3, and L4, Grade 1 
spondylolisthesis of L5/S1, and degenerative facet disease of 
L4/5 and L5/S1.  He was later seen again in December 1999 
during which the treating physician noted that the veteran's 
symptoms of low back pain had an onset one year earlier with 
progressive severity.  In June 2000, the veteran complained 
of pain across his abdomen and lower back that had persisted 
for one and a half months.  He was also evaluated that month 
for neck pain and degenerative joint disease.  In June 2001, 
the veteran complained of severe back pain, and an x-ray 
revealed spondylolisthesis of L5 as well as minimal 
retrolisthesis of L4 on L5 and grade one antrolisthesis of L5 
on S1.  There was also minimal loss of height of all lumbar 
vertebral bodies with anterior spurring and posterior facet 
hypertrophic change at L4 through S1.  Additionally, there 
was questioned unilateral spondylolysis.  He was diagnosed 
with degenerative disc disease of L5-S1 with slight 
listhesis.  The veteran continued to complain of chronic back 
pain in July 2001. 

In March 2002, the veteran filed a VA Form 21-526 claiming 
nonservice-connected pension and special monthly compensation 
based on need for aid and attendance.  In this submission, 
the veteran indicated that he had disc deterioration as well 
as spurs on the discs in his neck.

The veteran was provided a VA examination in March 2002 in 
connection with his claim for permanent need for regular aid 
and attendance.  The veteran complained of low back pain 
during the examination, and the examiner diagnosed him with 
multiple disorders, including degenerative joint disease of 
the lumbar spine.  The veteran made no reference to any back 
problems or injuries in service. 

The veteran was afforded an aid and attendance examination in 
May 2002 during which the examiner noted that the veteran had 
difficulty putting on his socks and shoes due to lumbar spine 
injuries.  The veteran was diagnosed with degenerative disc 
disease in the L3 and L4 areas.  The veteran made no 
reference to any back problems or injury in service when he 
provided his medical history, which included his military 
service. 

In September 2002, the veteran filed a claim for service 
connection for a back injury.  In his claim, the veteran 
indicated that he had injured his back on February 12, 1954 
while assigned to the 25th Signal Corps of the 25th Division 
in Korea.  More specifically, he stated that he fell on his 
back when a pole on which he was climbing broke.  He was 
thereafter taken to sick call, prescribed medication, and 
watched for a few weeks.  He claimed that his back disorder 
had progressively worsened since the injury.  The veteran 
also listed the last name and rank of a man who had witnessed 
that incident in service, as he had been injured himself.

In his August 2003 Notice of Disagreement, the veteran stated 
that he had provided the names of two people who had 
witnessed his injury in service, one of which had also been 
injured, and contended that these men should be located.  He 
further argued that it was not his fault that his service 
medical records had been destroyed and that the 
unavailability of these records should be resolved in his 
favor.

In his October 2003 VA Form 9, the veteran once again argued 
that the destruction of his service medical records should in 
itself be reason to grant his claim based on a reasonable 
assumption that his back disorder was related to service.  He 
also insisted that he provided the names of two individuals 
that could verify his injury in service.

In his January 2004 VA Form 646, the veteran reiterated his 
contention that he had injured his back when he fell from a 
pole while replacing a line.

In a May 2004 written brief presentation to the Board, the 
veteran's representative acknowledged that the veteran's 
service medical records were unavailable for review and noted 
that the Board has a heightened duty to explain its findings 
and conclusions as well as to carefully consider the benefit 
of the doubt rule.  


Law and Analysis

The veteran contends that he is entitled to service 
connection for his residuals of a back injury in service.  In 
this regard, he claims that he injured his back when he fell 
from a pole while stationed in Korea and that his current 
degenerative disc disease of the lumbar spine is related to 
that injury in service.

Applicable law provides that service-connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such diseases are manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  In order to prove service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Board has considered the veteran's contentions in support 
of his claim and the medical evidence, including his VA 
outpatient records, and finds that service connection for 
degenerative disc disease of the lumbar spine is not 
warranted.  The appeal must be decided on the evidence of 
record, and the evidence does not show that the veteran 
injured his back or developed a back disorder during service, 
or for many decades thereafter.  As indicated above, the 
veteran's service medical records are unavailable and were 
likely destroyed in a fire at the National Personnel Records 
Center in July 1973.  Nevertheless, the RO requested a search 
of alternative records for information to substantiate the 
veteran's contention that he was treated for a back injury in 
February 1954.  However, there were no SGO records, and the 
search for morning and sick reports yielded only one 
document, which did not pertain to a back injury.  Thus, the 
evidence of record does not support the veteran's contention 
that he sustained a back injury during his period of service.  

Nevertheless, even assuming for the sake of argument that the 
veteran did sustain an injury to his back during service, the 
record contains no competent medical evidence that the 
veteran has any residual disability attributable to the 
claimed service injury.  VA outpatient records first document 
the veteran's complaints of back pain in September 1999, and 
a physician noted in December 1999 that his back pain had an 
onset one year earlier.  Thus the medical evidence of record 
supports a finding that the veteran's back disorder, which 
was not shown until more than four decades after service, is 
not related to service.   Indeed, during a VA examination in 
March 2002, prior to the veteran filing his claim for service 
connection, he made no mention of any back complaint or 
injury in service. 

Furthermore, the record contains no competent medical opinion 
that a current back disability is related to a claimed injury 
during service, or otherwise had its onset during service.  
Rather, the evidence of a nexus between active duty service 
and a back disability is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Absent competent evidence of a 
causal nexus between a back disability and service, the 
veteran is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine, claimed as a back injury.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.



ORDER

Service connection for degenerative disc disease of the 
lumbar spine, claimed as a back injury, is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



